Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (7-11,15,18,21-27,31-42,45,51-58) in the reply filed on 09/16/2021 is acknowledged.  The traversal is on the ground(s) that “if the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims to independent or distinct inventions” .  This is found persuasive and restriction withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8,9,11,15,18,21,23-26,27,32,35-38,39,42,51,46-47,52,56-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robin et al US2007/0129776.

Regarding claim 8, Robins discloses conformable light delivery device for increasing light penetration depth in a tissue[fig.1,2] comprising: a microarray of tissue penetrating members, each member having a distal  end and a proximal end, wherein the tissue 
Regarding claim 7, wherein the optical source delivers at least 0.1mW/cm 2 to a tissue during use [0130, 0147].
Regarding claim 9, wherein the optical source is at least partially encapsulated in a transparent encapsulation layer [see fig.7-8].
Regarding claim 11, wherein each tissue penetrating member is capable to  transmits at least 90% of ultraviolet light or a desired subrange thereof[see fig.2].
Regarding claim 15, wherein the tissue penetrating members have
an optical property that is optically matched to an optical light source, wherein the optical property is selected from the group consisting of: optical transmission/output light spectrum[0127].
Regarding claim 18, wherein ultra-violet light is transmitted from
the tissue penetrating members through all side surfaces and the distal end to tissue surrounding the tissue penetrating members[see fig. 2 elements 122,124,190].
Regarding claim 21, wherein the device is flexible with a bulk bending stiffness selected so that the device is capable of conforming to a tissue surface during a light therapy application to reduce surface reflection and increase light delivery to a target[see fig.1-2 and 9].
Regarding claim 23, an optical dispersion element in optical communication with the tissue penetrating members to increase light dispersion and increase light intensity 
Regarding claim 25, wherein the substrate has a bottom surface that supports the microarray of tissue penetrating members and a top surface that supports a plurality of optical sources [fig.7].
Regarding claim 26, wherein the microarray of tissue penetrating members are optically aligned with the plurality of optical sources to provide substantially uniform light intensity to a tissue that surrounds the microarray of tissue penetrating members[0210].
Regarding claim 27, Robins discloses a conformable light delivery
device(104) for increasing light penetration depth in a tissue, comprising:
a microarray of tissue penetrating members, each member having a distal end and
a proximal end, wherein the tissue penetrating members are at least partially optically
transparent to provide optical transmission through a surface that extends between the
distal and proximal ends of each tissue penetrating member; and a substrate(230) that supports the tissue penetrating members, wherein the substrate is optionally a flexible substrate, wherein the microarray of tissue penetrating members is formed from a microarray material having an index of refraction that is matched to an index of refraction of the substrate[see fig.1-2,7-8,9,19,24][0131-0132].
Regarding claim 35, wherein the device is a prosthesis [see fig.1-2].
Regarding claim 36, wherein the device is a conformable intra- arterial or intra-venous device and comprises a plurality of LEDs in optical communication with the microarray of tissue penetrating members[0210].
Regarding claim 37, wherein the LEDs are UV-emitting LEDs [0126,0221].
Regarding claim 38, wherein UV light emitted by the UV-emitting LEDs is configured to vasodilate a blood vessel[0025-0026,0097].
39, a light intensity modulator (114) capable of controlling light intensity as a function of depth from a tissue surface [see fig.1].
Regarding claim 42, wherein the light intensity output is focused toward or at the distal end of the tissue penetrating members [see fig.7-8].


Regarding claim 46, Robins discloses a conformable light delivery device for increasing light penetration depth in a material comprising: a microarray of tissue penetrating members having a distal end and a proximal end, wherein the tissue penetrating members are at least partially optically transparent over a range of wavelengths to provide optical transmission through a surface that extends between the distal and proximal ends of each tissue penetrating member;
a flexible substrate (230) having a top surface and a bottom surface, wherein the bottom surface supports the tissue penetrating members; a plurality of optical sources(220) supported by the flexible substrate top surface;  an electronic circuit electrically[0107-0108] connected to the plurality of optical sources; and an encapsulation layer that at least partially encapsulates the plurality of optical sources and the electronic circuit[fig.1-2,7-8][0105-0143].
Regarding claim 47, wherein the microarray and 10 flexible substrate are disposable and replaceable[0131][fig.7].
 
Regarding claim 51, Robins discloses a conformally contacting the microarray with a tissue surface; inserting at least a portion of the microarray of tissue penetrating members into the skin; transmitting light through the flexible substrate(230) and the microarray of tissue penetrating members to a tissue that surrounds the microarray of tissue penetrating members,  wherein the transmitting step comprises: energizing a 
Regarding claim 52, Robins discloses an injectable therapeutic light delivery device(104) comprising: a substrate (230); a tissue penetrating member having a proximal end and a distal end, wherein the proximal end is supported by the substrate(230); a plurality of light sources(220) optically dispersed along a member wall that  extends between the member proximal and distal ends; wherein the tissue penetrating member and plurality of light sources (220) are configured to penetrate a tissue to provide controlled subsurface light intensity to tissue that surrounds the tissue penetrating member[fig.1-2,7-8][0105-0143].
Regarding claim 58, comprising a plurality of tissue penetrating members,
wherein each tissue penetrating member has a plurality of light sources optically dispersed along the member wall that extends between the member proximal and distal ends[see fig.8].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which .

Claims 24,32 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Robins et al US2007/0129776 as applied to claim 52 above, and further in view of Gilson et al US2008/0031924.


Regarding claim 24, Robens discloses substantially the invention as claimed but fails to disclose having a light transmission footprint that is greater than or equal to 0.2 cm2.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to having a light transmission footprint that is greater than or equal to 0.2 cm2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 32, Robens discloses substantially the invention as claimed but fails to disclose having a tissue penetrating member occupancy fraction (area of member base to area of substrate) that is greater than or equal to 10%. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to having a tissue penetrating member occupancy fraction (area of member base to area of substrate) that is greater than or equal to 10%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 56, Robins discloses substantially the invention as claim but fails to disclose treating cancer, including cutaneous T-cell lymphoma. However, Gilson discloses treating cancer, including cutaneous T-cell lymphoma [Title,[0001,0003,0006-
Regarding claim 57, Robins discloses substantially the invention as claimed but fails to disclose wherein the light delivery is of UVA or UVB light at a tissue depth that is greater than or equal to 1 cm. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to the light delivery is of UVA or UVB light at a tissue depth that is greater than or equal to 1 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 10,22,31,33,34,40,41,45,53-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(a)    Lewis US2008/0269849, Lewis discloses a apparatus for delivering phototherapy includes at least one substrate, at least one emitter mounted on the substrate, and which emits at least two peak wavelengths of light, and an electronic circuit that controls emitter timing. The apparatus is configured as a dressing. A corresponding method includes delivering a first pulse of light to the target tissue from the emitter with a peak wavelength of light, and delivering at least a second pulse of light having a peak wavelength of light that is different from the peak wavelength of the first pulse of light, and the steps define a method of delivering a series of pulse sets of light, and the first and second pulses of light define a pulse set of light. Also disclosed are modular phototherapy units, control of timing of phototherapy by a perfusion detector, and use of long wavelength light for hyperbilirubinemia[abstract].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROLAND DINGA/Examiner, Art Unit 3792